Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
2.    Applicant's submission of arguments and Pre-Brief Appeal conference request on 3/12/2021 followed by Pre-brief –appeal conference decision, this application was reopened. Upon further review and further search, and upon approval of examiner proposed examiner’s amendment by the applicants’ representative, the application has been considered in condition for allowance as discussed in detail below.

3.    According to the evaluation based on examiner’s amendment, the decision has been made to allow this application.
Claims 4, 7, 8, 16-24, 26-28 were pending in this application.
Claim 26 has been amended by examiner’s amendment.
Claims 4, 7, 8, 16-24, and 27, 28 have been further cancelled by examiner’s amendment.
Claims 29-40 have been added new to depend on independent claim 26 by examiner's amendment (See below). 
Claims 26, 29-40 have been allowed.

EXAMINER’S AMENDMENT
4.    An examiner’s amendment to the record appears below.

Authorization for this examiner’s amendment was given in a telephone interview with Atty. Mr. Jaksha C. Tomic, Reg. No. 53,696 (Tel No. 516-228-8484) on May 20, 2021.

In the Claims:
Claim 26.    (Currently Amended) A process for the production of a low-bacteria milk powder
(a)    providing whole milk;
(b)    separating cream from the whole milk to obtain skimmed milk and pasteurizing the skimmed milk to obtain pasteurized skimmed milk;
(c)     dissolving solid active agents containing proteins and water soluble active agents in water or in skimmed milk to provide a liquid phase[[,]];
(d)    subjecting the pasteurized skimmed milk of step (b) to microfiltration together with the liquid phase of step (c) to obtain a low-bacteria permeate PI and a bacteria-contaminated retentate Rl; wherein the microfiltration is performed with a ceramic membrane having a pore size in the range of from 1.3 to 1.4 µm;
(e)    mixing the low-bacteria permeate PI with a liquid lipid mixture containing lipids, vitamins and fat-soluble active agents to obtain a mixture;
(f)    concentrating the mixture of step (e) to obtain a concentrated mixture; and
(g)    drying the concentrated mixture of step (f), without prior thermal treatment, to obtain the low-bacteria milk powder.



Claim 30 (new) The process of claim 26, wherein the permeate PI obtained after microfiltration is concentrated to a dry matter content from 30 to 55% by weight before mixing.
Claim 31 (new) The process of claim 26, wherein said liquid phase of step (c) comprises water, said proteins and said water soluble active agents.

Claim 32 (new) The process of claim 26, wherein said liquid phase of step (c) comprises skimmed milk, said proteins and said water soluble active agents.

Claim  33 (new) The process of claim 26, wherein microfiltration step (d) is performed at a temperature in the range from about 6 to about 30 °C.

Claim 34 (new) The process of claim  26, wherein microfiltration step (d) is performed at a temperature in the range from about 8 to about 20 °C.

Claim 35 (new) The process of claim 26, wherein microfiltration step (d) has a flow rate of from 200 to 300 l/m2h.

Claim 36 (new) The process of claim 26, wherein the low-bacteria milk powder has a whey protein nitrogen index of at least 4.

Claim 37 (new) The process of claim 26, wherein the low-bacteria milk powder has a whey protein nitrogen index of at least 6.

Claim 38 (new) The process of claim 26, wherein the mixing step (e) is conducted at a temperature of about 60 °C.

Claim 39 (new) The process of claim 26, wherein the drying step (g) is performed at a temperature in the range of from 180 to 260 °C.

Claim 40 (new) The process of claim 26, wherein the milk of step (a) and the skimmed milk of step (c) are cow’s milk.

Reasons for Allowance
5. 	Claims 26, 29-40 have been allowed.
The following is an examiner’s statement of reasons for allowance:
Further amendment of independent claim 1 by examiner’s amendment overcomes the rejections of record and the application has been considered in condition for allowance.

The reasons are as follows:
(a) Upon review, examiner has decided that the applicants’ arguments and  amendments overcome the rejections of record. The present combinations of prior arts 
Applicants’ arguments in the last Pre-brief request (Pre-brief filed on 3/12/2021) have been considered and it overcome the rejection made in the amended independent claim 26. 
Upon review, examiner has agreed that Siemensma et al. US 2014/0170266 is silent about claim limitations of specific order of sequential steps consisting of claims 26 (a) -(g). Barrett-Reis et al. US 2006/0204632 fails to overcome the deficiency by Siemensma et al.
Therefore, the arguments and amendment of amended independent claim 26 overcome Siemensma et al. US 20140170266 in view of Barrett-Reis et al. US 2006/0204632 because they do not teach, in combination, or individually, the claim limitation ‘consisting of’ the sequential steps of independent claim 26 of the present invention. Therefore, the amendment overcomes the rejections of record.
(b) Examiner did further search. However, examiner did not find any prior art or any combinations of prior arts of record which can address the claim limitations of the independent claim 26 ‘consisting of’ the method steps as claimed in claim 26. 
	(c) Therefore, the claimed specific order of sequential method steps to make low-bacteria milk powder (supported and defined by the specification i.e. ‘max 500 bacteria’, is ‘low-bacteria’; in specification [0010] and PGPUB [0016]) with a whey protein nitrogen 
 (d) Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
6. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792